Citation Nr: 1732711	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-25 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower back condition.  

2.  Evaluation to a disability rating in excess of 20 percent for diabetes mellitus type II. 

3.  Evaluation to a disability rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity.

4.  Evaluation to a disability rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity.

5.  Entitlement to an effective date earlier than May 26, 2013 for the assignment of a separate compensable rating for diabetic peripheral neuropathy, left lower extremity.

6.  Entitlement to an effective date earlier than May 26, 2013 for the assignment of a separate compensable rating for diabetic peripheral neuropathy, right lower extremity.

7.  Evaluation to a disability rating in excess of 60 percent for status post-radical retropubic prostatectomy to include urinary incontinence and coughing/adenocarcinoma of the prostate (residuals of prostate cancer).

8.  Entitlement to service connection for acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for lower back condition, to include secondary to service-connected residuals of prostate cancer. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970 and inactive duty for training in the Missouri National Guard and Illinois National Guard from January 1975 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran has requested that his case be advanced on the docket due to severe financial hardship.  The motion to advance the case on the docket is granted.  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900(c) (2017).

The Board notes that the AOJ did not address the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower back condition.  However, the record reflects that the AOJ denied the Veteran's claim for lower back strain in a March 1971 rating decision and the decision became final.  Subsequently, the Veteran filed a July 2013 claim for "chronic back pain secondary to prostate cancer" and medical treatment records documented a current diagnosis of degenerative arthritis of the spine.  Because the Veteran's current low back condition is similar, rather than distinct, from the Veteran's previous claim, the Board will consider whether to reopen the Veteran's claim for a lower back condition.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (holding that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter).  Accordingly, the issue has been amended from the November 2015 remand, as reflected on the title page.    

In November 2015, the Board remanded the appeal for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II; disability ratings in excess of 10 percent for diabetic peripheral neuropathy, bilateral lower extremities; entitlement to an effective date earlier than May 26, 2013 for the award of separate compensable ratings for diabetic peripheral neuropathy, bilateral lower extremities; a disability rating in excess of 60 percent for residuals of prostate cancer; service connection for an acquired psychiatric disability; service connection for lower back condition; and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1971 rating decision denied the claim for service connection for lower back strain, and the claim is final.  

2.  Evidence received since the unappealed March 1971 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a lower back condition, to include degenerative arthritis and degenerative disc disease.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision that denied the claim of entitlement to service connection for lower back strain is final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received, and the claim for service connection for a lower back condition, to include degenerative arthritis and degenerative disc disease, is reopened.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156(b) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a lower back condition was initially denied in a March 1971 rating decision.  The claim was denied because the medical evidence, including December 1970 X-ray imaging, neither revealed disc narrowing nor supported a diagnosis of osteoarthritis.  The RO considered service treatment records that documented the Veteran's complaints of low back pain, the Veteran's reports that he strained his back in service, as well as diagnoses of chronic low back pain, "questionable arthritis," and "chronic low back syndrome."  But, the RO concluded "[r]esiduals chronic low back pain . . . not found on last examination" and denied the claim.  The RO notified the Veteran in a May 1971 denial letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  In May 2013, the Veteran filed a claim for service connection for "chronic low back pain secondary to prostate cancer."  For the reasons described in the Introduction above, the Board finds that this claim is the same as that decided in 1971, and thus, that new and material evidence is required to reopen the claim.  See Velez, 23 Vet. App. at 204.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156.  Evidence is "new" if it has not been previously submitted to agency decision makers.  Id.  Evidence is "material" if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the March 1971 denial, new evidence in the form of VA treatment records, a VA examination, Social Security Administration (SSA) records, and lay statements has been associated with the claims file.  This evidence is "new," as it was not previously submitted to agency decision makers. 

Some of the evidence is also "material," because the evidence relates to prior unestablished facts.  See Shade, 24 Vet. App. at 122.  Specifically, a September 2012 SSA Decision found the Veteran to have several "severe impairments," which included degenerative disc disease of the lumbar spine at L5-S1.  Ultimately, SSA granted the Veteran's claim for disability and disability insurance benefits.  In addition, January 2013 VA treatment records documented an assessment of  "[d]isc spaces reduced at L5-S1 suggestive of degenerative disc."  

The March 2014 VA examination report documented a diagnosis of "degenerative arthritis."  Further, the Veteran was afforded a VA examination in October 2015 for his service-connected diabetic neuropathy.  There, the examiner found "NO evidence of peripheral neuropathy in upper or lower extremities."  However, the examiner noted "[m]ild radiculopathy in lower extremities from lumbar spine
condition."  

As the foregoing evidence confirms the presence of a current diagnosis of degenerative disc disease of the lumbar spine with radicular symptoms, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received since the unappealed March 1971 rating decision, and the claim for service connection for a lower back condition, to include secondary residuals of prostate cancer, is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see Shade, 24 Vet App. at 122.  


ORDER

The claim for service connection for a lower back condition is reopened, and to this extent only the appeal is granted.



REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's remaining claims.

I.  VA Examinations and Opinions 

A.  Lower Back Condition 

Turning first to the claim of entitlement to service connection for a lower back condition, as VA treatment records documented diagnoses of degenerative changes and X-ray imaging revealed disc spaces reduced at L5-S1, and as he has reported experiencing chronic lower back pain since service that he believes is related to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the alternative, the Veteran claims entitlement to service connection for a lower back condition, secondary to residuals of prostate cancer.  In March 2014, the Veteran was afforded a VA spinal examination.  There, the examiner ultimately opined "[t]he Veteran's back pain is less likely as not caused by or due to his service connected prostate cancer."  However, as the VA examiner did not address whether the Veteran's service-connected residuals of prostate cancer aggravated his lower back condition, the opinion is inadequate, and new opinion must be obtained related to this theory of entitlement.  38 C.F.R. § 310(b) (2017); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

B.  Diabetes and Diabetic Complications 

Turning next to the claims for increased ratings for diabetes mellitus and bilateral peripheral neuropathy, the medical evidence of record presents conflicting diagnoses and etiologies of the Veteran's neurological pain of the lower extremities.  Specifically, the March 2014 VA examiner concluded that the Veteran's diabetic complications include diabetic peripheral neuropathy in bilateral lower extremities.  Also, the March 2014 VA spinal examination report documented the Veteran's complaints of bilateral burning, numbness, and tingling of the feet and lower legs and attributed these symptoms to his diabetes. 

Later, the Veteran was afforded a VA examination for his diabetic sensory-motor peripheral neuropathy in October 2015.  There, the examiner indicated that the Veteran does not currently have or has ever been diagnosed with diabetic peripheral neuropathy.  The examiner found "NO evidence of peripheral neuropathy in upper or lower extremities."  But, the examiner noted "[m]ild radiculopathy in lower extremities from lumbar spine condition."  

In order to determine whether increased ratings are warranted for diabetic peripheral neuropathy, this conflicting medical evidence must be clarified.  As such, the Veteran should be afforded a new VA examination to identify the Veteran's neurological pain by medical diagnosis, determine its etiology, and evaluate its severity.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, as the service-connected diabetic neuropathy in bilateral lower extremities are complications of the Veteran's diabetes mellitus, a final decision on that issue would be premature.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 ("Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.").

C.  Acquired Psychiatric Disorder

Turning to the claim of entitlement to service connection for an acquired psychiatric disorder, secondary to service-connected residuals of prostate cancer, the Veteran's current psychiatric diagnosis is not clear from the record.  Specifically, April 2011 VA treatment records documented a diagnosis of cognitive disorder, but the clinician deferred etiology.  The clinician noted that "[f]rom a neuropsychological standpoint, the Veteran's currently observed pattern of cognitive limitations are not congruent with patterns in cortical dementias such as Alzheimer's disease."  July 2012 VA treatment records revealed an impression of irritability and some depressive symptoms "related to psychosocial stressors, most notably a stressful home environment, some difficult interactions with his children, and medical."  December 2013 VA progress notes revealed the Veteran's depression worsening; in fact, the clinician's impression included "Vet with anxiety, depression, some PTSD sx's, but these are not his primary presenting problem."  December 2013 and November 2014 treatment records noted an impression to include depressive disorder, not otherwise specified and generalized anxiety disorder.  

The Veteran has been afforded two VA psychiatric examinations: in March 2014 and May 2015.  In March 2014, the examiner did not record a psychiatric diagnosis.  The examiner explained that the Veteran's "mood, functioning, and behaviors at this examination can be best categorized as related to maladaptive coping with psychosocial stressors."  The examiner attributed these stressors to family tension and adjustment to health changes.  The examiner did not find symptoms suggestive of PTSD.  The May 2015 VA examiner also did not find evidence to support a psychiatric diagnosis.  The examiner noted that many of the stressors originally reported have "somewhat resolved and/or improved."  As such, the examiner did not offer a mental health diagnosis.  The May 2015 VA examiner did not address whether past psychiatric diagnoses were related to the Veteran's service. 

In addition, the Veteran has submitted a June 2016 psychiatric assessment conducted by Dr. H.H.G which documented a diagnosis of "depressive disorder due to another medical condition w/ depressed features."  Dr. H.H.G. specified the other medical conditions included the Veteran's service-connected prostate cancer, diabetes mellitus, neuropathy, and erectile dysfunction.  Further, the examiner noted that the Veteran endorsed psychiatric symptoms to include: depressed mood, anxiety, chronic sleep impairment, mild memory loss, and impairment of short term memory loss.  Ultimately, Dr. H.H.G. opined that "[i]t is the belief of this examiner, based on interview and the C-File that Mr. [redacted] prostate cancer, diabetes, diabetic peripheral neuropathy right and lower extremity, and erectile dysfunction are more likely than not causing his depressive disorder due to another medical condition . . . ." 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 311.  Further, an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Each of the medical opinions of record is inadequate.  Specifically, the March 2014 examiner's opinion that the record contains "no evidence of symptoms meeting diagnostic criteria which would be considered secondary" to the Veteran's prostate cancer is contrary to July 2012 VA progress notes.  Barr, 21 Vet. App. at 311.  Also, the May 2015 VA examiner's opinion is inadequate because he did not consider previous psychiatric diagnoses documented during the claim period.  Id.  

In addition, Dr. H.H.G.'s examination report is inadequate for several reasons.  First, the examiner attributed symptoms to his depressive disorder without explaining conflicting medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet.  App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Specifically, the examiner attributed sleep impairment and memory loss to the Veteran's psychiatric condition but did not discuss VA treatment records that documented diagnoses of sleep apnea and dementia.  Id.  Second, the examiner failed to detail what psychiatric tests were performed to support the diagnosis of depressive disorder.  Last, the examiner did not offer a rationale in her opinion or explain how cited medical literature applied to the Veteran's specific circumstances.  Mattern v. West, 12 Vet. App. 222, 228 (1999) ("Generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise "is too general and inconclusive" to well ground a claim.").  Therefore, the record lacks an adequate medical opinion, and the Veteran must be afforded a new VA examination.   


D. Residuals of Prostate Cancer

In regards to the Veteran's claim for an evaluation in excess of 60 percent for residuals of prostate cancer, the Veteran was afforded a VA examination in October 2015.  The VA examiner noted that the Veteran has voiding dysfunction due to a prostatectomy.  In addition, the VA examiner indicted that the voiding dysfunction causes urine leakage.  However, the examiner determined that Veteran is not required to wear absorbent material.  To resolve considerable discrepancy of the Veteran's reports during the examination, the Veteran should be afforded a new VA examination.   Barr, 21 Vet. App. at 311.

II.  Intertwined Issues

As the Veteran's pending increased rating claims for diabetes and residuals of prostate cancer may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records relevant to the Veteran's claims to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of his bilateral lower extremities nerve pain and numbness.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identity the Veteran's bilateral lower extremities nerve pain and numbness by medical diagnosis. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

(b) Ascertain the nature and likely etiologies of any current neurological disabilities of the bilateral lower extremities (i.e. prostate cancer treatment, diabetes mellitus, low back condition, etc.).  If the etiologies of the neurological disabilities are multifactorial, please explain why. 

The examiner should endeavor to differentiate symptoms and impairments due to the bilateral neurological disabilities.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his lower back condition.  If necessary, schedule the Veteran for MRI examination of the lumbar spine.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

(a) Identity the Veteran's lower back condition by medical diagnosis.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

(b)  State whether it is at least as likely as not (50 percent probability or more) that the lower back condition began in service or is otherwise related to service.

(c)  If not directly related to service on the basis of question (b), is it at least as likely as not that the lower back condition was caused by a service-connected disability, to include the Veteran's service-connected residuals of prostate cancer?  Please explain why or why not.

(d)  If not caused by a service-connected disability, is it at least as likely as not that the lower back condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of prostate cancer?  Please explain why or why not.

(e)  If the examiner finds that the lower back condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the lower back condition that is attributed to the service-connected disability (e.g., change in range of motion, change from mild to severe degenerative disc disease, and etc.).

In rendering the requested opinions, please specifically discuss the significance of: (1) December 1970 service treatment records that noted the Veteran's complaints of lower back strain and recorded "questionable dx of arthritis"; (2) December 1970 x-ray imaging; (3) January 2013 VA treatment records that documented an assessment of "[d]isc spaces reduced at L5-S1 suggestive of degenerative disc";  (4) March 2014 VA examination report documented a diagnosis of "degenerative arthritis"; (5) October 2015 VA examiner's notation "[m]ild radiculopathy in lower extremities from lumbar spine condition."; and (6) and pertinent findings from the upcoming VA peripheral nerves examination.  

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

      (a) Please identify all current psychiatric diagnoses. 
      
In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

The examiner should endeavor to differentiate symptoms and impairments due to any diagnosed psychiatric disorder.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

(b) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  
      
(c) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not that the psychiatric disability was caused by a service-connected disability, to include the Veteran's service-connected residuals of prostate cancer?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that a currently diagnosed psychiatric disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of prostate cancer?  Please explain why or why not.

(e) If the examiner finds that a currently diagnosed psychiatric disability has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the a currently diagnosed psychiatric disability that is attributed to the service-connected disability.

In rendering the requested opinions, please specifically discuss the significance of: (1) March 2013 VA examination that did not record a psychiatric diagnosis; (2) December 2013 VA treatment records that noted a diagnosis of depressive disorder not otherwise specified and generalized anxiety disorder; (3) October 2015 VA examination that did not record a psychiatric diagnosis; (4) June 2016 private examination that recorded a diagnosis of depressive disorder secondary to a medical condition; and (5) medical history of dementia and sleep apnea.  

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  Schedule the Veteran for a VA examination to determine the severity of his prostate cancer.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present residuals of the Veteran's prostate cancer. 

Specifically, record the Veteran's reports of urine leakage, requirement to use absorbent materials, and frequency to change such materials.  Please distinguish between the examiner's opinion and the Veteran's reports. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

6.  After completing the requested actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


